Citigroup Funding Inc. December 27, 2010 Medium-Term Notes, Series D No. 2010 - MTNDD0698 Filed Pursuant to Rule 433 Registration Nos. 333-157386 and 333-157386-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities ELKS® Based Upon the Common Stock of Netflix Inc. Due July 05, 2011 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of shares of the underlying equity (or, at your option, the cash value of those shares) at maturity if the trading price of the underlying equity is less than or equal to the downside threshold price at any time on any trading day (whether intra-day or at the close of trading on any day), from but excluding the pricing date to and including the valuation date. The value of these shares may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity. Alternatively, if the trading price of the underlying equity never declines to or below the downside threshold price from but excluding the pricing date to and including the valuation date, the ELKS will return the stated principal amount at maturity. The coupon is paid regardless of the performance of the underlying equity. Payment at maturity may be less than the stated principal amount of your investment in the ELKS.
